                 IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA


                                       Alexandria Division


Jamie! M.Hargrove,                               )
      Petitioner,                                )
                                                 )
V.                                               )                   l:20cvll88(LO/JFA)
                                                 )
Israel Hamilton,                                 )
        Respondent.                              )

                                     MEMORANDUM OPINION


       Jamiel M.Hargrove, a Virginia inmate proceeding pro se, has filed a petition for a writ of

habeas corpus under 28 U.S.C. § 2254, challenging his convictions for second-degree murder,

using a firearm in the commission ofa murder, robbery, conspiring to commit robbery, and using

a firearm in the commission of a robbery, entered in the Circuit Court of Danville, Virginia. Dkt.

No. 1; Resp't Ex. A-6. Respondent has filed a Motion to Dismiss and Rule 5 Answer, along with

a supporting brief. Dkt. Nos. 16-18. Hargrove received the notice required by Local Rule 7(K)

and Roseboro v. Garrison. 528 F.2d 309(4th Cir. 1975), Dkt. No. 19, and has not filed an

opposing brief. Because the state court rulings were not contrary to, or an unreasonable

application of, clearly established law, as determined by the Supreme Court ofthe United States,

or based on an unreasonable determination of the facts in light ofthe evidence presented, the

§ 2254 petition will be dismissed.

                                          I. Background

       On September 11,2014, when Hargrove was seventeen years old, he and Tevin Stokes

shot and killed Paul Harper, Jr., during a drug purchase, then stole the drugs off his body before

fleeing. When police detectives from Danville, Virginia(where the crimes occurred)traveled to

Vance Coimty, North Carolina(where Hargrove lived) on October 30,2014, to interview him
